IN THE SUPREME COURT OF NORTH CAROLINA

                                   No. 237PA14

                          FILED 25 SEPTEMBER 2015

STATE OF NORTH CAROLINA

             v.
ANTONIO NEAL GRAY


      On discretionary review pursuant to N.C.G.S. § 7A-31 of a unanimous decision

of the Court of Appeals, ___ N.C. App. ___, 758 S.E.2d 699 (2014), finding no error

after appeal from judgments entered on 5 April 2013 by Judge G. Wayne Abernathy

in Superior Court, Wake County. Heard in the Supreme Court on 31 August 2015.


      Roy Cooper, Attorney General, by Derrick C. Mertz, Assistant Attorney General,
      for the State.

      Rudolph A. Ashton, III and Charles J. Cushman for defendant-appellant.


      PER CURIAM.


      DISCRETIONARY REVIEW IMPROVIDENTLY ALLOWED.